DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Remarks filed 06/16/2021. No claims have been amended, canceled or added. Currently, claims 1-29 are pending.

Response to Arguments
Applicant’s Terminal Disclaimer, filed 06/16/2021, have been fully considered and is persuasive. Therefore, the rejection(s) of claim(s) 1-29 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/653200 (US 2020/0158663) in view of US 2012/0033785 to Michel ("Michel"), have been withdrawn.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 , the prior art of record fails to disclose or reasonably suggest, an x-ray imaging wherein the x-ray detector is a photon counting x-ray detector for enabling detection of photon-counting events, wherein the x-ray imaging system is configured for enabling acquisition of at least one phase contrast image based on detected photon-counting events, and wherein the x-ray detector sub-modules are oriented in edge-on geometry with their edge directed towards the x-ray source, and wherein the x-ray imaging system is configured to determine an estimate or measure of charge diffusion originating from a Compton interaction or an interaction through photoeffect related to an incident x-ray photon in an x-ray detector sub-module or wafer of the x-ray detector, and to determine an estimate of a point of interaction of the incident x-ray photon in the x-ray detector sub-module based on the determined estimate or measure of charge diffusion.
The closest art of record teaches the following;
With regards to claim 1, Dos Santos Varela (US 2008/0103391) discloses a detector for detection of particle radiation (Abstract)([0004] teaches that “particle radiation may be X-rays) comprising an x-ray source [0008], and an associated x-ray detector [0020][0062], 
[0041],
wherein the x-ray detector is based on a number of x-ray detector sub-modules (Fig. 1; S), each of which comprises detector elements 2, wherein the x-ray detector sub-modules are oriented in edge-on geometry with their edge directed towards the x-ray source, assuming the x-rays enter through the edge (The reference does not specifically disclose the limitation however Fig. 1 item 2 shows detector elements that have edges aligned vertically. One with ordinary skill within the art would recognize such detector element alignment as being edge-on.) ,
wherein each x-ray detector sub-module or wafer has a thickness with two opposite sides of different potentials to enable charge drift towards the side, where the detector elements are arranged [0012].
wherein the x-ray imaging system is configured to determine an estimate of charge diffusion originating from a photoeffect related to an incident x-ray photon in an x-ray detector sub-module or wafer of the x-ray detector, and to determine an estimate of a point of interaction of the incident x-ray photon in the x-ray detector sub-module based on the determined estimate or measure of charge diffusion [0071][0074][0087].

wherein the x-ray detector is a photon counting x-ray detector for enabling detection of photon-counting events,
wherein the x-ray imaging system is configured for enabling acquisition of at least one phase contrast image based on detected photon-counting events.
Durko (US 2018/0188190) discloses a photon-counting X-ray-based imaging methodologies for single-projection photon-counting x-ray quantitative phase-contrast measurements [0002]. Durko (US 2018/0188190) teaches of a photon-counting detector which uses sub-pixel x-ray detection information to estimate the quantitative phase shift from the statistics of the absorbed photon positions [0026].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884